DETAILED ACTION
Status of Claims
This final Office action is responsive to Applicant's amendment filed 12/17/20.  Claims 1, 12, and 17 have been amended.  No claims have been added or canceled.  Claims 1-20 have been considered as follows. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-20 under 35 
U.S.C. § 103 have been considered, however Examiner believes the previously applied prior art teaches of all the limitations as explained in the art rejection below.  Regarding Applicant’s arguments that the cited art does not teach of “reusable anonymous subscriptions with resources pre-allocated prior to being assigned to a customer” and “do not remove and replace subscriptions to the service pool”, Examiner respectfully disagrees and has reapplied the cited art accordingly to teach of these limitations as argued/amended (see claim 1 below). Therefore, Examiner submits that the amendments as interpreted under broadest reasonable interpretation are still taught by the previously cited art as cited in the rejection below, and is therefore reapplied as relevant art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damola et al. (US 2013/0227137 A1, herein Damola) in view of Xiang et al. (US Patent 9,262,217 B1, herein Xiang).
As per claim 1, Damola teaches of a method comprising:
providing multiple services in a service infrastructure system, wherein each service of the multiple services is associated with service-specific data corresponding to the associated service that is customer-neutral; receiving, by the service infrastructure system, a request by a first customer to access a first service in the multiple services (abstract and pg. 1, [0015] which describes registering a plurality of predefined cloud computing services and respective requirements for resources and provisioning service subscriptions and associated subscription identifies for the predefined cloud computing services; and pg. 1, [0006-0007] which describes action 1:1 where the client makes a request to the cloud computing provider for a specific cloud computing service, possibly after browsing a catalogue of available predefined cloud computing service functions, and action 1:3 of the allocation or reservation and configuring of resources in the cloud needed to realize the requested cloud computing service; and pg. 3, [0030-0031] which describes how a plurality of specific cloud computing services are first predefined which may be suitable for usage to a range of client users in different fields and domains, including specifying what resources are required for executing the service; and pg. 4, [0043-0044] which describes action 2:1 where the service enabler registers a plurality of cloud computing services, which are defined to serve the specific needs of different users, where requirements for resources in the cloud architecture are registered together with the service definitions);
determining, by the service infrastructure system, that the first service has already been provisioned for a first subscription in the service pool of reusable anonymous subscriptions by the service infrastructure system, wherein the first subscription in the service pool utilizes shared resources that were already provisioned in the service infrastructure system for the first subscription prior to receiving the request; assigning, by the service infrastructure system, the first subscription for the first service from the service pool to the first customer, wherein assigning the first subscription to the first customer includes removing the first subscription from the service pool; associating, by the service infrastructure system, customer-specific data corresponding to the first customer with service-specific data corresponding to the first service, wherein the customer-specific data comprises configuration data for associating the first service with the first customer and user data generated from use of the first service by the first customer based on an application used to access the first service (abstract and pg. 1, [0015, 0017] which describes assigning one of the service subscriptions and associated subscription identity to an identity module for enabling the delivery of the IT-service to the client by providing an associated predefined cloud computing service when the client uses the identity module; and pg. 3, [0032-0033] which describes provisioning the service subscriptions and associated subscription identities for the predefined cloud computing services, where one of the subscriptions are assigned to an identity module, which can be supplied and installed in a client…a service subscription and corresponding identity can thus be assigned to an identity module…after assigning a subscription and associated identity to the identity module which is supplied to a client, the client’s activity in the network is monitored and when the subscription is detected to be activated in the network, the resources required for the corresponding cloud computing service are allocated and activated in the cloud architecture based on the subscription identity; and pg. 4, [0038] which describes the activation of subscription that is detected when the client sends a command for a specific application associated with the subscription, which may then be de-activated e.g. after a preset time out period has elapsed after the latest application command or when the client closes the application; and pg. 4, [0042] which describes the configuration phase where service subscriptions are provisioned for certain predefined cloud computing services, and one of the subscriptions is assigned to an identity module which is supplied to the client…activation of the client’s subscription is detected and resources are allocated in the cloud for enabling the IT-service delivery; and pg. 5,  [0048] which describes action 2:3 where the service enabler assigns one of the predefined service subscriptions and associated subscription identity for enabling delivery of the IT-service to the client, where the service enabler may send one or more software applications to the client, if needed for using the identity module and corresponding to a cloud computer service; and pg. 5, [0051-0053] which describes action 2:4 where the service subscription associated with the client is monitored in the network to detect activity or non-activity of the subscription typically triggered by the client…Once the client activates the service subscription as shown in action 2:5, the activation state of the subscription switches from inactive to active implying that the client may start to use the cloud computing service at any time. Thereby, resources are needed in the cloud architecture for processing and executing the cloud computing service…activation of the service subscription can be detected in different ways…another example is detecting that the client issues an application command associated with the service subscription or corresponding cloud computing service…in response to the activation, the service enabler allocates resources in the cloud architecture required for executing the cloud computing service in a following action 2:6…the service enabler checks the detected activated subscription and service description, based on a service identifier to determine what type and amount of resources are required and to allocate resources accordingly); and
upon determining that the first subscription is not to be converted for the first customer, removing the association between the customer-specific data and the service-specific data corresponding to the first customer from the first service-specific data corresponding to the first service; and returning, by the service infrastructure system, the first subscription from the first customer back to the service pool including the service-specific data corresponding to the first service, and wherein the first subscription is reassignable from the service pool to one or more additional customers (pg. 1, [0006-0007] which describes how clients make a request for a specific cloud computing service, which may be selected from a catalogue of predefined cloud computing service functions or requested as a customized cloud computing service that is specifically adapted and configured to satisfy the needs of that particular client and the provider allocates and configures the resources needed to realize the requested cloud computing service, where the resource allocation is typically time-limited such that the computing service and reserved resources can be utilized by the client for a preset period of time, after which the resources are released and can be used by other cloud computing services and clients; and pg. 2, [0022] which describes the detection that the service subscription is de-activated, releasing the allocated resources in the cloud architecture; and pg. 3, [0034] which describes how when the subscription is detected to be inactive, the allocation is released and the use of any resources by the client is stopped; and pg. 5, [0055-0056] which describes how during the service usage, the service enabler continues to monitor the service subscription as of action 2:4 in order to detect when the subscription  becomes de-activated, then the processing and execution of the cloud computing service is interrupted and the allocated resources in the cloud architecture are released as in action 2:6…).
However, Damola fails to explicitly teach of maintaining a service pool of reusable anonymous subscriptions that are not assigned to specific customers, provisioning software resources for each of the reusable anonymous subscriptions before the subscriptions are assigned to customers, and returning the first subscription from the first customer back to the service pool, wherein the provisioned resources remain allocated and assigned to the first subscription. Xiang teaches of computation resource cyclic utilization, specifically including maintaining, by the service infrastructure system, a service pool of reusable anonymous subscriptions for the multiple services, wherein the reusable anonymous subscriptions are not yet assigned to specific customers; provisioning, by the service infrastructure system, software resources in the service infrastructure system for each of the reusable anonymous subscriptions, wherein the software resources are allocated and assigned to the reusable anonymous subscriptions before the subscriptions are assigned to customers; and returning the first subscription from the first customer back to the service pool, wherein the provisioned shared resources remain allocated and assigned to the first subscription (abstract and col. 1, lines 51-55 which describes the invention related to requesting a resource and the quota pool that is searched for a matching resource quota for a user to inherit; and col. 1, line 61-col 2, line 12 which describes the resource product pool and the resource scheduler, where the resource product pool records resource products belonging to inactive users that can be inherited; and col. 3, lines 1-11 which describes the cloud computing infrastructure as a model for enabling ubiquitous, convenient, on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or service provider interaction; and col. 5, line 32-col. 6, line 4 which describes the two ways of resource inheritance as resource quota inheritance and resource property inheritance, where the term inherit refers to one user in a plurality of users acquiring usage/access to permission to use/access a given resource to the exclusion of the other users of the plurality of users; and col. 6, lines 15-20 which describes resource quota inheritance methodologies where a user is enabled to directly inherit the resource quota from another inactive user; and col. 8, line 31-col. 9, line 4 which describes the resource property inheritance as opposed to the resource being recycled and put back into the global resource pool managed by the resource scheduler, where a user can inherit the resource property of another inactive user, which allows general-purpose resources to be directly reused among different users, where as a part of one job instance’s resource property, it’s job output can be inherited and reused by other instances, as well as how with resource property inheritance, resource products are able to be constructed once only and then utilized multiple times which then can lead to significant savings of CPU and I/O costs, which then lowers latency and leads to better performance, where the resource scheduler maintains a product pool that belonged to an inactive user but have the potential to be inherited, and therefore the resource products are not immediately destroyed, but the resource scheduler decides which resource products to be put into the product pool; and col. 9, lines 15-27 which describes how after a user obtains its resource quota and before it starts to utilize granted resources to product its resource products, the resource controller searches the product pool for matching resource products for the user to inherit and reuse).
Damola teaches of enabling delivery of a range of services to clients by utilizing resources in a cloud architecture. Xiang teaches of computation resource cyclic utilization, specifically including reusable/inheritable resources. Both references are drawn to the management of resources in a cloud environment. Therefore, it would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Damola to include the inheritable resources as taught by Xiang for the purpose of providing lower latency and better performance of application execution (Xiang, col. 2, lines 23-28). By doing so, one would reasonably expect the overall appeal of the invention to improve in efficiency and functionality.
As per claim 12, it refers to a system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Damola et al. (US 2013/0227137, herein Damola) discloses the steps are performed by a client which represents a terminal or computer equipment associated with any user that consumes IT services, where a terminal is any type of user equipment  (pg. 3, [0036]).
As per claim 17, it refers to a non-transitory computer-readable medium for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Damola et al. (US 2013/0227137, herein Damola) discloses the steps are performed on a computer program carried by a computer program product comprising a computer readable medium (pg. 7, [0071]).

As per claim 5, Damola in view of Xiang discloses all the elements of claim 1, and Damola further teaches wherein the service-specific data corresponding to a service indicates a configuration for the service, and wherein the configuration includes one or more resources allocated to provide the service (abstract and pg. 1, [0015] which describes registering a plurality of predefined cloud computing services and respective requirements for resources and provisioning service subscriptions and associated subscription identifies for the predefined cloud computing services; and pg. 1, [0006-0007] which describes action 1:1 where the client makes a request to the cloud computing provider for a specific cloud computing service, possibly after browsing a catalogue of available predefined cloud computing service functions, and action 1:3 of the allocation or reservation and configuring of resources in the cloud needed to realize the requested cloud computing service; and pg. 3, [0030-0031] which describes how a plurality of specific cloud computing services are first predefined which may be suitable for usage to a range of client users in different fields and domains, including specifying what resources are required for executing the service; and pg. 4, [0043-0044] which describes action 2:1 where the service enabler registers a plurality of cloud computing services, which are defined to serve the specific needs of different users, where requirements for resources in the cloud architecture are registered together with the service definitions).
As per claim 14, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.

As per claim 6, Damola in view of Xiang discloses all the elements of claim 1, and Damola further teaches wherein the customer-specific data associated with the first customer includes data related to use of the first service by the customer (pg. 3, [0032-0033] which describes provisioning the service subscriptions and associated subscription identities for the predefined cloud computing services, where one of the subscriptions are assigned to an identity module, which can be supplied and installed in a client…a service subscription and corresponding identity can thus be assigned to an identity module…after assigning a subscription and associated identity to the identity module which is supplied to a client, the client’s activity in the network is monitored and when the subscription is detected to be activated in the network, the resources required for the corresponding cloud computing service are allocated and activated in the cloud architecture based on the subscription identity; and pg. 4, [0042] which describes the configuration phase where service subscriptions are provisioned for certain predefined cloud computing services, and one of the subscriptions is assigned to an identity module which is supplied to the client…activation of the client’s subscription is detected and resources are allocated in the cloud for enabling the IT-service delivery).
As per claim 15, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.
As per claim 19, it refers to the non-transitory computer-readable medium of claim 17 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Damola in view of Xiang discloses all the elements of claim 1, and Damola further teaches of receiving a request by a second customer to access a second service in the multiple services; determining that the second service is available in the service pool based on determining that the second service is similar to the first service (abstract and pg. 1, [0015] which describes registering a plurality of predefined cloud computing services and respective requirements for resources and provisioning service subscriptions and associated subscription identifies for the predefined cloud computing services; and pg. 1, [0006-0007] which describes action 1:1 where the client makes a request to the cloud computing provider for a specific cloud computing service, possibly after browsing a catalogue of available predefined cloud computing service functions, and action 1:3 of the allocation or reservation and configuring of resources in the cloud needed to realize the requested cloud computing service; and pg. 3, [0030-0031] which describes how a plurality of specific cloud computing services are first predefined which may be suitable for usage to a range of client users in different fields and domains, including specifying what resources are required for executing the service; and pg. 4, [0043-0044] which describes action 2:1 where the service enabler registers a plurality of cloud computing services, which are defined to serve the specific needs of different users, where requirements for resources in the cloud architecture are registered together with the service definitions; and pg. 4-5, [0047-0048] which describes the provisioned service subscriptions and associated subscription identifies as well as identifiers of which predefined cloud computing services are covered by the respective subscriptions, where the service enabler assigns one of the predefined service subscriptions and associated subscription identity to an identify module, including an optional step where the service enabler may send one or more software applications to the client if needed, e.g. an updated version of a previously used application or similar; and pg. 5, [0050] which describes the client having a service subscription and associated subscription identity installed as the identity module, where the service subscription assigned to the identity module may be an aggregated subscription valid for a set of clients allowed to utilize the provided cloud computing service). While Damola fails to explicitly teach of the repetition of said steps regarding a second customer, the claim essentially repeats the method disclosed by claim 1 for receiving customer request to access services. The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely duplicating/iterating the steps recited in claim 1 and applying them to subsequent customers to generate the same result: assigning subscriptions to customers, is therefore an obvious variant. It would have been obvious to iterate the steps of the method any number of times until the result of all requesting customers have been assigned subscriptions accordingly is achieved;
assigning the first subscription in the service pool to the second customer, wherein assigning the first subscription to the second customer includes removing the first subscription from the service pool; and associating customer-specific data corresponding to the second customer with service-specific data corresponding to the first service (abstract and pg. 1, [0015, 0017] which describes assigning one of the service subscriptions and associated subscription identity to an identity module for enabling the delivery of the IT-service to the client by providing an associated predefined cloud computing service when the client uses the identity module; and pg. 3, [0032-0033] which describes provisioning the service subscriptions and associated subscription identities for the predefined cloud computing services, where one of the subscriptions are assigned to an identity module, which can be supplied and installed in a client…a service subscription and corresponding identity can thus be assigned to an identity module…after assigning a subscription and associated identity to the identity module which is supplied to a client, the client’s activity in the network is monitored and when the subscription is detected to be activated in the network, the resources required for the corresponding cloud computing service are allocated and activated in the cloud architecture based on the subscription identity; and pg. 4, [0042] which describes the configuration phase where service subscriptions are provisioned for certain predefined cloud computing services, and one of the subscriptions is assigned to an identity module which is supplied to the client…activation of the client’s subscription is detected and resources are allocated in the cloud for enabling the IT-service delivery; and pg. 5,  [0048] which describes action 2:3 where the service enabler assigns one of the predefined service subscriptions and associated subscription identity for enabling delivery of the IT-service to the client; and pg. 5, [0051-0053] which describes action 2:4 where the service subscription associated with the client is monitored in the network to detect activity or non-activity of the subscription typically triggered by the client…Once the client activates the service subscription as shown in action 2:5, the activation state of the subscription switches from inactive to active implying that the client may start to use the cloud computing service at any time. Thereby, resources are needed in the cloud architecture for processing and executing the cloud computing service…the service enabler allocates resources in the cloud architecture required for executing the cloud computing service in a following action 2:6…the service enabler checks the detected activated subscription and service description, based on a service identifier to determine what type and amount of resources are required and toe allocate resources accordingly).
As per claim 16, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

As per claim 10, Damola in view of Xiang discloses all the elements of claim 1, and Damola further teaches wherein the service pool includes a plurality of subscriptions, and wherein each of the plurality of subscriptions is associated with at least one service provided by the service infrastructure system (abstract and pg. 1, [0015, 0017] which describes assigning one of the service subscriptions and associated subscription identity to an identity module for enabling the delivery of the IT-service to the client by providing an associated predefined cloud computing service; and pg. 3, [0032-0033] which describes provisioning the service subscriptions and associated subscription identities for the predefined cloud computing services, where a service subscription and corresponding identity can thus be assigned to an identity module; and pg. 4, [0042] which describes the configuration phase where service subscriptions are provisioned for certain predefined cloud computing services, and one of the subscriptions is assigned to an identity module which is supplied to the client…activation of the client’s subscription is detected and resources are allocated in the cloud for enabling the IT-service delivery; and pg. 5,  [0048] which describes action 2:3 where the service enabler assigns one of the predefined service subscriptions and associated subscription identity for enabling delivery of the IT-service to the client).
As per claim 20, it refers to the non-transitory computer-readable medium of claim 17 used for performing the above steps.  It recites limitations already addressed by claim 10 above, and is therefore rejected under the same art and rationale.

As per claim 11, Damola in view of Xiang discloses all the elements of claim 1, and Damola further teaches of provisioning the first service for the first subscription in the service pool upon determining that the first service has not been provisioned for a subscription in the service pool (abstract and pg. 1, [0015, 0017] which describes assigning one of the service subscriptions and associated subscription identity to an identity module for enabling the delivery of the IT-service to the client by providing an associated predefined cloud computing service when the client uses the identity module; and pg. 3, [0032-0033] which describes provisioning the service subscriptions and associated subscription identities for the predefined cloud computing services, where one of the subscriptions are assigned to an identity module, which can be supplied and installed in a client…a service subscription and corresponding identity can thus be assigned to an identity module; and pg. 4, [0042] which describes the configuration phase where service subscriptions are provisioned for certain predefined cloud computing services, and one of the subscriptions is assigned to an identity module which is supplied to the client…activation of the client’s subscription is detected and resources are allocated in the cloud for enabling the IT-service delivery; and pg. 5,  [0048] which describes action 2:3 where the service enabler assigns one of the predefined service subscriptions and associated subscription identity for enabling delivery of the IT-service to the client).

Claims 2-4, 8-9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Damola et al. (US 2013/0227137 A1, herein Damola) in view of Xiang et al. (US Patent 9,262,217 B1, herein Xiang), in further view of Reunert et al. (US 2009/0024522 A1, herein Reunert).
As per claim 2, Damola in view of Xiang discloses all the elements of claim 1, and Damola further teaches wherein providing the services includes provisioning one or more of the services in the cloud infrastructure system prior to receiving the request by the first customer (pg. 3, [0032-0033] which describes provisioning the service subscriptions and associated subscription identities for the predefined cloud computing services, where one of the subscriptions are assigned to an identity module, which can be supplied and installed in a client…a service subscription and corresponding identity can thus be assigned to an identity module; and pg. 4, [0042] which describes the configuration phase where service subscriptions are provisioned for certain predefined cloud computing services, and one of the subscriptions is assigned to an identity module which is supplied to the client.
However Damola in view of Xiang fails to explicitly teach of service provisioning based on operation metrics of the service infrastructure system. Reunert teaches of a system and method for providing rules driven subscription event processing, specifically wherein a service is provisioned based on one or more metrics related to operation of the service infrastructure system (pg. 1, [0002] which describes the plurality of rules and processing engines to facilitate online billing and provisioning services; and pg. 1, [0008] which describes the online subscription architecture for facilitating provisioning of a plurality of accounts associated with multiple services and/or service packages offered by various service providers, where third party entities such as tenants can offer a plurality of services to customers that are described in a product catalog, wherein components of the service and stored, registered, and mapped into an offering. Offerings are structured in accordance with a set of rules response to an associated set of offering events that define a subscription process for the respective service or services; and pg. 2, [0022] which describes a subscription platform service used for facilitating creation and provisioning of accounts associated with the subscription services, and/or events in accordance with provisioning; and pg. 2, [0023] which describes an event model framework and system for online subscriptions, including a data driven rules definition for online subscription service provisioning by modifying data stored in a configurable product catalog defining components and other aspects of a service or package of services; and pg. 3, [0027] which describes rules including service delivery rules, qualification rules, rating rules, and/or other types of rules that facilitate billing and provisioning processing, where service delivery rules define atomic units of service to be delivered that include data bout the type of service, service level delivery, and/or associated resource balance relating to performance of a service; and pg. 4, [0036] which describes the product catalog that includes a defined SQL server database that stores the catalog of service component definitions, partner permissions, and/or offering meta data, and also includes rating, qualification, and/or service delivery rules associated with individual offerings; and pg. 7, [0054] which describes event streams generated from APIs such as customer events and/or business operations. Usage events can be submitted to the SPS and processed as an impact to the correct resource balance. Cycle events can include a cycle end process to generate time-based events that assess rate resource usage). 
Damola in view of Xiang teaches of enabling delivery of a range of services to clients by utilizing resources in a cloud architecture, specifically including reusable/inheritable resources. Reunert teaches of providing an automated and dynamically responsive infrastructure to support online subscription services, including components to coordinate and manage a plurality of services offered by multiple service providers, specifically including provisioning services based on specific metrics. Both references are drawn to the delivering/coordinating of services. Therefore, it would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Damola in view of Xiang to include the provisioning of services based on particular metrics as taught by Reunert for the purpose of maximizing efficiency in the coordination and management of a plurality of services by utilizing specific metrics to govern service provisioning. By doing so, one would reasonably expect the overall appeal of the invention to improve in functionality and ease of use for the user in generating service offerings/packages.
 As per claim 13, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.
As per claim 18, it refers to the non-transitory computer-readable medium of claim 17 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 3, Damola in view of Xiang discloses all the elements of claim 1, and Damola further teaches wherein providing the services includes provisioning one or more of the services prior to receiving the request by the first customer (pg. 3, [0032-0033] which describes provisioning the service subscriptions and associated subscription identities for the predefined cloud computing services, where one of the subscriptions are assigned to an identity module, which can be supplied and installed in a client…a service subscription and corresponding identity can thus be assigned to an identity module; and pg. 4, [0042] which describes the configuration phase where service subscriptions are provisioned for certain predefined cloud computing services, and one of the subscriptions is assigned to an identity module which is supplied to the client.
However Damola in view of Xiang fails to explicitly teach of service provisioning based on service demand metrics. Reunert teaches of a system and method for providing rules driven subscription event processing, specifically wherein a service is provisioned based on one or more metrics associated with demand for the service (pg. 1, [0002] which describes the plurality of rules and processing engines to facilitate online billing and provisioning services; and pg. 1, [0008] which describes the online subscription architecture for facilitating provisioning of a plurality of accounts associated with multiple services and/or service packages offered by various service providers, where third party entities such as tenants can offer a plurality of services to customers that are described in a product catalog, wherein components of the service and stored, registered, and mapped into an offering. Offerings are structured in accordance with a set of rules response to an associated set of offering events that define a subscription process for the respective service or services; and pg. 2, [0022] which describes a subscription platform service used for facilitating creation and provisioning of accounts associated with the subscription services, and/or events in accordance with provisioning; and pg. 2, [0023] which describes an event model framework and system for online subscriptions, including a data driven rules definition for online subscription service provisioning by modifying data stored in a configurable product catalog defining components and other aspects of a service or package of services; and pg. 3, [0027] which describes rules including service delivery rules, qualification rules, rating rules, and/or other types of rules that facilitate billing and provisioning processing, where service delivery rules define atomic units of service to be delivered that include data bout the type of service, service level delivery, and/or associated resource balance relating to performance of a service; and pg. 4, [0036] which describes the product catalog that includes a defined SQL server database that stores the catalog of service component definitions, partner permissions, and/or offering meta data, and also includes rating, qualification, and/or service delivery rules associated with individual offerings; and pg. 7, [0054] which describes event streams generated from APIs such as customer events and/or business operations. Usage events can be submitted to the SPS and processed as an impact to the correct resource balance. Cycle events can include a cycle end process to generate time-based events that assess rate resource usage). 
Damola in view of Xiang teaches of enabling delivery of a range of services to clients by utilizing resources in a cloud architecture, specifically including reusable/inheritable resources. Reunert teaches of providing an automated and dynamically responsive infrastructure to support online subscription services, including components to coordinate and manage a plurality of services offered by multiple service providers, specifically including provisioning services based on specific metrics. Both references are drawn to the delivering/coordinating of services. Therefore, it would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Damola in view of Xiang to include the provisioning of services based on particular metrics as taught by Reunert for the purpose of maximizing efficiency in the coordination and management of a plurality of services by utilizing specific metrics to govern service provisioning. By doing so, one would reasonably expect the overall appeal of the invention to improve in functionality and ease of use for the user in generating service offerings/packages.

As per claim 4, Damola in view of Xiang discloses all the elements of claim 1, and Damola further teaches wherein providing the services includes provisioning one or more of the services prior to receiving the request by the first customer (pg. 3, [0032-0033] which describes provisioning the service subscriptions and associated subscription identities for the predefined cloud computing services, where one of the subscriptions are assigned to an identity module, which can be supplied and installed in a client…a service subscription and corresponding identity can thus be assigned to an identity module; and pg. 4, [0042] which describes the configuration phase where service subscriptions are provisioned for certain predefined cloud computing services, and one of the subscriptions is assigned to an identity module which is supplied to the client.
However Damola in view of Xiang fails to explicitly teach of service provisioning based on service type metrics. Reunert teaches of a system and method for providing rules driven subscription event processing, specifically wherein a service is provisioned based on one or more metrics associated with the type of the service (pg. 1, [0002] which describes the plurality of rules and processing engines to facilitate online billing and provisioning services; and pg. 1, [0008] which describes the online subscription architecture for facilitating provisioning of a plurality of accounts associated with multiple services and/or service packages offered by various service providers, where third party entities such as tenants can offer a plurality of services to customers that are described in a product catalog, wherein components of the service and stored, registered, and mapped into an offering. Offerings are structured in accordance with a set of rules response to an associated set of offering events that define a subscription process for the respective service or services; and pg. 2, [0022] which describes a subscription platform service used for facilitating creation and provisioning of accounts associated with the subscription services, and/or events in accordance with provisioning; and pg. 2, [0023] which describes an event model framework and system for online subscriptions, including a data driven rules definition for online subscription service provisioning by modifying data stored in a configurable product catalog defining components and other aspects of a service or package of services; and pg. 3, [0027] which describes rules including service delivery rules, qualification rules, rating rules, and/or other types of rules that facilitate billing and provisioning processing, where service delivery rules define atomic units of service to be delivered that include data bout the type of service, service level delivery, and/or associated resource balance relating to performance of a service; and pg. 4, [0036] which describes the product catalog that includes a defined SQL server database that stores the catalog of service component definitions, partner permissions, and/or offering meta data, and also includes rating, qualification, and/or service delivery rules associated with individual offerings; and pg. 7, [0054] which describes event streams generated from APIs such as customer events and/or business operations. Usage events can be submitted to the SPS and processed as an impact to the correct resource balance. Cycle events can include a cycle end process to generate time-based events that assess rate resource usage). 
Damola in view of Xiang teaches of enabling delivery of a range of services to clients by utilizing resources in a cloud architecture, specifically including reusable/inheritable resources. Reunert teaches of providing an automated and dynamically responsive infrastructure to support online subscription services, including components to coordinate and manage a plurality of services offered by multiple service providers, specifically including provisioning services based on specific metrics. Both references are drawn to the delivering/coordinating of services. Therefore, it would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Damola in view of Xiang to include the provisioning of services based on particular metrics as taught by Reunert for the purpose of maximizing efficiency in the coordination and management of a plurality of services by utilizing specific metrics to govern service provisioning. By doing so, one would reasonably expect the overall appeal of the invention to improve in functionality and ease of use for the user in generating service offerings/packages.

As per claim 8, Damola in view of Xiang discloses all the elements of claim 1, but fails to explicitly teach of a multi-tenant environment. Reunert teaches of a system and method for providing rules driven subscription event processing, specifically wherein the service infrastructure system includes a multi-tenant environment (pg. 2, [0024] which describes how multiple related and/or unrelated business entities can employ a shared environment that facilitates privacy and integrity of data relating to a respective business, where multiple tenants can reside within the system and be shielded from other respective tenants). 
Damola in view of Xiang teaches of enabling delivery of a range of services to clients by utilizing resources in a cloud architecture, specifically including reusable/inheritable resources. Reunert teaches of providing an automated and dynamically responsive infrastructure to support online subscription services, including components to coordinate and manage a plurality of services offered by multiple service providers, specifically including provisioning services based on specific metrics. Both references are drawn to the delivering/coordinating of services. Therefore, it would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Damola in view of Xiang to include the provisioning of services based on particular metrics as taught by Reunert for the purpose of maximizing efficiency in the coordination and management of a plurality of services by utilizing specific metrics to govern service provisioning. By doing so, one would reasonably expect the overall appeal of the invention to improve in functionality and ease of use for the user in generating service offerings/packages.

As per claim 9, Damola in view of Xiang discloses all the elements of claim 1, but fails to explicitly teach of a Java service, a customer relationship management service or a human capital management service. Reunert teachers of a system and method for providing rules driven subscription event processing, specifically wherein the services include a Java® service, a customer relationship management (CRM) service, or a human capital management (HCM) service (pg. 2, [0023] which describes an event model framework and system for online subscriptions, wherein the event model maintains an accurate lifecycle of an online subscription with granularities to support integrated provisioning of an online subscription service management system; and pg. 3, [0026] which describes the system that provides an infrastructure to support various billing and provisioning events and relationships between parties and entities; and pg. 3, [0030] which describes how the SPS includes customer service components to provide on-going support and management of customer accounts). 
Damola in view of Xiang teaches of enabling delivery of a range of services to clients by utilizing resources in a cloud architecture, specifically including reusable/inheritable resources. Reunert teaches of providing an automated and dynamically responsive infrastructure to support online subscription services, including components to coordinate and manage a plurality of services offered by multiple service providers, specifically including provisioning services based on specific metrics. Both references are drawn to the delivering/coordinating of services. Therefore, it would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Damola in view of Xiang to include the provisioning of services based on particular metrics as taught by Reunert for the purpose of maximizing efficiency in the coordination and management of a plurality of services by utilizing specific metrics to govern service provisioning. By doing so, one would reasonably expect the overall appeal of the invention to improve in functionality and ease of use for the user in generating service offerings/packages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683